 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0128 JAM
11
                                 Plaintiff,             STIPULATION AND
12                                                      PROTECTIVE ORDER
                           v.
13
     BRIAN ROBINSON, KIMBERLY
14   SANTIAGO ROBINSON, CUC THI
     SCHAEFFER, JOHN ACOSTA, and
15   ANTONIO BENITEZ GONZALEZ,

16                               Defendants.

17

18                                            PROTECTIVE ORDER
19          A.     Protected Materials
20          1.     This Order pertains to all materials containing PII as defined below or other confidential

21 third-party information (hereafter, “Protected Materials.”)

22          2.     For purposes of the Protective Order, the term “Personal Identifying Information” (PII)

23 includes any information within the definition of a “means of identification” under

24   18 U.S.C. § 1028(d)(7) or any information within the definition of an “access device” under 18 U.S.C. §

25 1029(e)(1).

26          3.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

27 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

28 Teams, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order


       [PROPOSED] PROTECTIVE ORDER                      1
 1 and must be handled in accordance with the terms of the Protective Order.

 2          B.      Defense Team
 3          4.      For purposes of this Order, the term “Defense Counsel” refers to the defendants’ counsel

 4 of record.

 5          5.      For purposes of this Order, the term “Defense Team” refers to (1) the defendants’ counsel

 6 of record, (2) other attorneys at defense counsel’s law firms or defense organizations who may be

 7 consulted regarding case strategy in the above-captioned matter, (3) licensed investigators who are

 8 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

 9 legal assistants, and other support staff to defendants’ counsel of record providing assistance on this

10 case. The term “Defense Team” does not include defendants, the defendants’ family, or other associates

11 of the defendants.

12          6.      Defense Counsel must provide copy of this Order to all members of the Defense Team

13 and must obtain written acknowledgement from members of the Defense Team that they are bound by

14 the terms and conditions of this Protective Order, prior to providing any Protected Materials to the

15 members of the Defense Team. The written acknowledgement need not be disclosed or produced to the

16 United States unless ordered by the Court.

17          C.      Disclosure of Protected Materials
18          7.      The Defense Team shall not permit anyone other than the Defense Team to have

19 possession of the Protected Materials, including the defendants themselves.

20          8.      No person or party shall use any Protected Materials or information derived from

21 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

22 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

23 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action and for no

24 other purposes whatsoever, and shall not be used for the economic or other benefit of the defendants, or

25 any third party. Protected Materials may be disclosed only to the categories of persons and under the

26 conditions described in this Order.

27          9.      Defendants may review Protected Materials in this case only in the presence of a member

28 of the Defense Team, and their Defense Counsel shall ensure that defendants are never left alone with


       [PROPOSED] PROTECTIVE ORDER                       2
 1 any Protected Materials. Defendants may not copy, keep, maintain, or otherwise possess any of such

 2 Protected Materials at any time. Defendants must return any Protected Materials to the Defense Team at

 3 the conclusion of any meeting at which defendants review the Protected Materials. Defendants may not

 4 take any Protected Materials out of the room in which they are meeting with the Defense Team.

 5 Defendants may not write down or memorialize any PII contained in the Protected Materials. At the

 6 conclusion of any meeting with defendants, the member of the Defense Team present shall take with

 7 him or her all Protected Materials. At no time, under any circumstances, will any Protected Materials be

 8 left in the possession, custody, or control of the defendants, whether or not they are incarcerated, except

 9 as provided below in Paragraphs 10 and 20.

10          10.    If, during the pendency of the case, defendants request a copy of the Protected Materials

11 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the

12 defendants provided that Defense Counsel ensures that all PII contained in the Protected Materials is

13 fully redacted and the copy bears the inscription as described in Paragraph 16. If Defense Counsel

14 provides a redacted copy to defendants subject to these conditions, Defense Counsel or a member of the

15 Defense Team must contemporaneously memorialize in writing that it has fully redacted PII from the

16 Protected Materials and complied with this Order. This written certification need not be disclosed or

17 produced to the United States unless ordered by the Court.

18          11.    The Defense Team may review Protected Materials with a witness or potential witness in

19 this case, including the defendants, subject to the requirement above that a member of the Defense Team

20 must be present if Protected Materials are being shown to the defendants. Before being shown any

21 portion of the Protected Materials, however, any witness or potential witness must be informed of the

22 requirements of the Protective Order. No witness or potential witness may retain Protected Materials, or

23 any copy thereof, after his or her review of those materials with the Defense Team is complete.

24          12.    This Order does not limit employees of the United States Attorney’s Office for the

25 Eastern District of California from disclosing the Protected Materials to members of the United States

26 Attorney’s Office, law enforcement agencies, the Court, and defense.

27          13.    Defense Counsel shall advise the government with reasonable notice of any subpoenas,

28 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is


       [PROPOSED] PROTECTIVE ORDER                       3
 1 considering disseminating any of the Protected Materials to a third party, in order that the government

 2 may take action to resist or comply with such demands as it may deem appropriate.

 3          D.      Ensuring Security of Protected Materials
 4          14.     The Defense Team shall maintain the Protected Materials safely and securely, and shall

 5 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

 6 the Protected Materials in a secure place, such as a locked office.

 7          15.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

 8 electronically, the Protected Materials will be stored on a password-protected and encrypted storage

 9 medium or device. Encryption keys must be stored securely and not written on the storage media that

10 they unlock.

11          16.     If a member of the Defense Team makes, or causes to be made, any further copies of any

12 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

13 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

14 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

15 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

16 with the above notation.

17          E.      Filings
18          17.     In the event that a party needs to file Protected Materials containing PII, or materials

19 otherwise identified as containing confidential information of victims, witnesses, or third parties with

20 the Court, or disclose PII in court filings, the filing should be made under seal or with all PII, as defined

21 in Paragraph 11, or confidential materials, redacted. The party seeking to file such information shall

22 make all reasonable attempts to avoid the divulging of PII or confidential materials.

23          F.      Conclusion of Prosecution
24          18.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

25 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

26 subject to the Protective Order unless and until such Order is modified by the Court.

27          19.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

28 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in


       [PROPOSED] PROTECTIVE ORDER                        4
 1 writing that the Protected Materials have been destroyed, or, if Defense Counsel seeks to maintain the

 2 Protected Materials in the Defense Team’s files beyond final disposition of the case, seek modification

 3 of this provision from the Court. If any Protected Materials are used as defense exhibits, they shall be

 4 maintained with government exhibits so long as those are required to be maintained.

 5          20.    If, upon final disposition of the case, defendants request a copy of the Protected Materials

 6 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the

 7 defendants provided that Defense Counsel ensures that all PII contained in the Protected Materials is

 8 fully redacted and the copy bears the inscription as described in Paragraph 16. If Defense Counsel

 9 provides a redacted copy to defendants subject to the above conditions, Defense Counsel or a member of

10 the Defense Team must contemporaneously attest in writing that it has fully redacted PII from the

11 Protected Materials and complied with this Order. This written certification need not be disclosed or

12 produced to the United States unless ordered by the Court.

13          G.     Termination or Substitution of Counsel
14          21.    In the event that there is a substitution of counsel prior to final disposition of the case,

15 new counsel of record must join this Protective Order before any Protected Materials may be transferred

16 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

17 become Defense Counsel for purposes of this Protective Order, and become the Defense Team’s

18 custodian of materials, and shall then become responsible, upon the conclusion of appellate and post-

19 conviction proceedings, for complying with the provisions set forth in Paragraphs 19 and 20 above. All

20 members of the Defense Team, whether current or past counsel, are at all times subject to the Protective

21 Order and are not relieved by termination of representation or conclusion of the prosecution

22          H.     Modification of Order.
23          22.    Nothing in this Order shall prevent any party from seeking modification of the Order or

24 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

25 any party from seeking a more restrictive protective order with regard to particular discovery items.

26          I.     Notice That Violation of Order Could Result In Sanctions
27          23.    Any person who willfully violates this Order may be held in contempt of court and may

28 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not


       [PROPOSED] PROTECTIVE ORDER                        5
 1 expand or narrow the Court’s contempt powers.

 2          J.     Application of Laws
 3          24.    Nothing in this Order shall be construed to affect or comment on the admissibility or

 4 discoverability of the Protected Materials.

 5          25.    Nothing in this Order shall be construed to affect the application of and the parties’

 6 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 7          IT IS SO STIPULATED/

 8
                                                         MCGREGOR W. SCOTT
 9                                                       United States Attorney
10 Dated: April 11, 2019                                 By: /s/ Michele Beckwith
                                                         MICHELE BECKWITH
11                                                       Assistant U.S. Attorney
                                                         Attorney for Plaintiff
12

13

14   Dated: April 11, 2019                                   /s/ Michele Beckwith for Robert M.
                                                             Wilson
15                                                           Robert M. Wilson
                                                             Counsel for Defendant
16                                                           Brian Robinson
17   Dated: April 11, 2019                                   /s/ Michele Beckwith for Dustin D.
                                                             Johnson
18                                                           Dustin D. Johnson
                                                             Counsel for Defendant
19                                                           Kimberly Robinson
20   Dated: April 11, 2019                                   /s/ Michele Beckwith for Mark S. Axup
                                                             Mark S. Axup
21                                                           Counsel for Defendant
                                                             Cuc Thi Schaeffer
22
     Dated: April 11, 2019                                   /s/ Michele Beckwith for Hayes H. Gable
23                                                           Hayes H. Gable
                                                             Counsel for Defendant
24                                                           John Acosta
25

26   Dated: April 11, 2019                                   /s/ Michele Beckwith for Todd Leras
                                                             Todd Leras
27                                                           Counsel for Defendant
                                                             Antonio Gonzalez
28


      [PROPOSED] PROTECTIVE ORDER                        6
 1                                            FINDINGS AND ORDER

 2          The Court having read and considered the Stipulation and Joint Request for a Protective Order,

 3 which this Court incorporates by reference in full, hereby finds that GOOD CAUSE exists to enter the

 4 above Order.

 5
            IT IS SO FOUND AND ORDERED
 6
     Dated: April 12, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       [PROPOSED] PROTECTIVE ORDER                     7
